932 A.2d 877 (2007)
COMMONWEALTH of Pennsylvania, Respondent,
v.
Ricky TEJEDA, Petitioner.
Supreme Court of Pennsylvania.
September 13, 2007.

ORDER
PER CURIAM.
AND NOW, this 13th day of September 2007, the Petition for Allowance of Appeal is GRANTED. The order of the Superior Court is REVERSED and the case is REMANDED to the PCRA court to consider whether petitioner is entitled to file a Petition for Allowance of Appeal to this Court nunc pro tunc based upon trial counsel's alleged ineffectiveness in failing to file a requested timely petition for allowance of appeal. See Commonwealth v. Liebel, 573 Pa. 375, 825 A.2d 630 (2003). Jurisdiction is relinquished.